     Case 2:20-cv-00874-MCE-EFB Document 15 Filed 08/10/20 Page 1 of 2

1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   G & G CLOSED CIRCUIT EVENTS,                   No. 2:20-cv-00874-MCE-EFB
     LLC,
12
                       Plaintiff,
13                                                  RELATED CASE ORDER
            v.
14
     GABRIEL LAWRENCE OWENS; et al.,
15
                       Defendants.
16
     INNOVATIVE SPORTS                              No. 2:20-cv-00932-MCE-KJN
17   MANAGEMENT, INC. d/b/a
     INTEGRATED SPORTS MEDIA,
18
                       Plaintiff,
19
            v.
20
     GABRIEL LAWRENCE OWENS; et al.,
21
                       Defendants.
22

23          The Court received the Notice of Related Cases filed August 3, 2020.

24   Examination of the above-entitled civil actions reveals that these actions are related

25   within the meaning of Local Rule 123(a) (E.D. Cal. 1997). The actions involve many of

26   the same defendants and are based on the same or similar claims, the same property

27   transaction or event, similar questions of fact and the same questions of law, and would

28   therefore entail a substantial duplication of labor if heard by different judges.
     Case 2:20-cv-00874-MCE-EFB Document 15 Filed 08/10/20 Page 2 of 2

1    Accordingly, the assignment of the matters to the same judge is likely to effect a
2    substantial savings of judicial effort and is also likely to be convenient for the parties.
3           The parties should be aware that relating the cases under Local Rule 123 merely
4    has the result that both actions are assigned to the same judge; no consolidation of the
5    action is effected. Under the regular practice of this Court, related cases are generally
6    assigned to the district judge and magistrate judge to whom the first filed action was
7    assigned.
8           Because the cases are already assigned to the same district judge, this Order is
9    issued to reassign the case from Magistrate Judge Kendall J. Newman to Magistrate
10   Judge Edmund F. Brennan for all further proceedings.
11          IT IS THEREFORE ORDERED that the action denominated No. 2:20-cv-00932-
12   MCE-KJN, Innovative Sports Management, Inc., etc. v. Gabriel Lawrence Owens, et al.
13   is reassigned from Magistrate Judge Kendall Newman to Magistrate Judge Brennan.
14   Henceforth, the caption on documents filed in the reassigned case shall be shown as
15   No. 2:20-cv-00932-MCE-EFB.
16          IT IS SO ORDERED.
17          Dated: August 7, 2020
18

19

20

21

22

23

24

25

26

27

28
                                                    2
